UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7276


ANTHONY D. SANDERS,

                Plaintiff - Appellant,

          v.

UNITED STATES   DEPARTMENT   OF   JUSTICE;   FEDERAL    BUREAU   OF
PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Cameron McGowan Currie, District
Judge. (1:09-cv-01425-CMC)


Submitted:   January 13, 2011              Decided:    January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony D. Sanders, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony D. Sanders appeals the district court’s order

accepting       the     recommendation     of    the   magistrate     judge     and

granting summary judgment to the Defendants in his action filed

pursuant to the Freedom of Information Act and Privacy Act.                      We

have     reviewed       the     record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Sanders v. DOJ, No. 1:09-cv-01425-CMC (D.S.C. Aug. 31,

2010).      We deny Sanders’ motions for appointment of counsel,

transcripts at Government expense, production of documents, and

to compel discovery.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented    in   the

materials      before     the    court   and    argument    would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                          2